Exhibit 10.7

 
MGIC INVESTMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Includes Amendments Through January 24, 2014)

1. Purpose

The purposes of this MGIC Investment Corporation Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) are to restore
retirement benefits to certain participants in the Company’s pension plan whose
benefits under said Plan are or will be limited by reason of Sections 401(a)(17)
or 415 of the Internal Revenue Code of 1986, as amended (“Code”) and to provide
certain other retirement benefits.

This Plan is completely separate from the tax-qualified Pension Plan maintained
by the Company and is not funded or qualified for special tax treatment under
the Code.

2. Effective Date

The Plan is effective as of July 31, 1990.

3. Definitions

The following terms as used herein shall have the meanings set forth below:

“Company” means MGIC Investment Corporation, a Wisconsin corporation.

“Employer” or “Employers” means the Company and any subsidiary or affiliate
thereof which is a “Participating Employer” under the Pension Plan.

“Group Annuity Contract” means Group Annuity Contract 8474-0 issued by
Metropolitan Life Insurance Company to provide for the payment of benefits
accrued under a terminated pension plan previously maintained by the Company’s
predecessor.

“Participant” means an employee of the Employers who is a participant in the
Pension Plan and who is (or whose position is) designated for participation
herein by the board of directors of the Company. As of the Effective Date, the
following officers of Mortgage Guaranty Insurance Corporation are designated as
Participants:

Chief Executive Officer

Chief Operating Officer

All Executive Vice Presidents

All Senior Vice Presidents

In addition (i) effective January 1, 1998, any employee of the Employers not
referred to above who is in salary grade 401 through 412, inclusive, shall be in
a position designated for participation in the Plan, and (ii) after December 31,
1999, William H. Lacy, while he remains an employee of an Employer, shall
continue to be a participant in the Plan. Effective with the creation by the
Company of salary grades higher than 412, any employee of the Employers not
included in the above list of eligible employees who is in the salary grade 400
series shall be in a position designated for participation in the Plan.

“Pension Plan” means the defined benefit pension plan maintained by the Company
known as the MGIC Investment Corporation Pension Plan and any successor to such
plan maintained by the Company or any successor or affiliate of the Company.

“Pension Plan Benefits” means the monthly benefits payable under the terms of
the Pension Plan and/or under the Group Annuity Contract.

4. Administration

The Plan shall be administered by the Administrator of the Pension Plan
(“Administrator”). Decisions and determinations by the Administrator shall be
final and binding on all parties, except when manifestly contrary to the
provisions of this Plan and except that no presumption of validity shall be
given to any such decision or determination with respect to Section 5(d). The
Administrator shall have the authority to interpret the Plan, to promulgate and
revise rules and regulations relating to the Plan and to make any other
determinations which it deems necessary or advisable for the administration
thereof.

5. Pension Plan Supplement

a. Any Participant who, upon termination of employment with the Employers after
the Effective Date has a vested and nonforfeitable right to a pension under the
Pension Plan, or such Participant’s spouse or other beneficiary, shall be
entitled to a benefit payable hereunder in accordance with this Section 5, equal
to the excess, if any, of

i. the amount of such Participant’s, surviving spouse’s or other beneficiary’s
Pension Plan Benefits, as computed under the provisions of the Pension Plan and
Group Annuity Contract, but: determined without regard to the limitations on
benefits imposed by reason of Section 415 of the Code or the limitation on
considered compensation under Section 401(a)(17) of the Code; and, effective
January 29, 2004, for an actively employed officer of Mortgage Guaranty
Insurance Corporation then participating in the Plan, and for officers of
Mortgage Guaranty Insurance Corporation who participate in the Plan thereafter,
determined by adding to “Compensation,” as that term is defined in the Pension
Plan, the market value, determined as of the date of the award, of restricted
stock of the Company awarded (regardless of whether such stock is subsequently
forfeited) as part of such Participant’s bonus during any year beginning on or
after January 1, 1999, but excluding any such restricted stock awarded to match
an election of such Participant to receive restricted stock; over

ii. the amount of Pension Plan Benefits actually payable to such Participant,
surviving spouse or other beneficiary for each month under the Pension Plan and
Group Annuity Contract, as computed under the provisions of such Plan and
Contract.

The amount of Pension Plan Benefits in the computation under clauses (i) and
(ii) above shall exclude (x) any Pension Plan Benefits earned after a
Participant no longer occupies any position designated for participation in the
Plan, and (y) in the case of any Participant who first becomes a Participant
after December 31, 1997, any Pension Plan Benefits earned before such a
Participant became a Participant.

b. Benefits under this Section 5 shall become payable when the Participant or
the Participant’s spouse or other beneficiary begins to receive Pension Plan
benefits and shall be payable in the same manner, at the same time and in the
same form as the benefits actually paid to the Participant, spouse or other
beneficiary under the Pension Plan.

c. Notwithstanding the foregoing, no benefits shall be payable under this Plan
to or on behalf of any Participant whose employment with the Employers is
terminated “for cause” or who engages in “prohibited competition.” For purposes
of this Plan, the term “for cause” shall mean fraud, dishonesty, theft, gross
negligence, willful misconduct in the performance of duties or other similar
causes. The term “prohibited competition” shall mean the rendering of services
to any competitor of the Employers (i) during the term of his employment by the
Employers and (ii) for a period of one year after any termination of the
Participant’s employment in the geographic area or areas (localized or national,
as the case may be) in which he was employed, assigned or otherwise worked on
behalf of the Company, or a present or future parent, subsidiary or affiliate of
the Company, during the three years prior to the termination of his employment.
For purposes of this Plan, the term “competitor” means any corporation,
partnership, proprietorship or firm (i) engaged in the business of mortgage
guaranty in any geographic area in which the Company or a present or future
parent, subsidiary or affiliate of the Company is so engaged or (ii) engaged in
any other business in which the Company or any subsidiary is engaged, in any
geographic area in which the Company or any subsidiary is so engaged, but only
if such business accounted for at least 10% of the revenues of the Company and
its subsidiaries, on a consolidated basis, during the twelve months preceding
the month in which the Participant’s employment terminated.

d. In the case of a Participant who first becomes a Participant in 1996, the
foregoing provisions of Section 5 shall be modified to the extent provided
below:

i. For purposes of Section 5(a), such Participant shall be deemed to have a
vested and nonforfeitable right to a pension under the Pension Plan.

ii. For purposes of clause (i) of Section 5(a), such Participant (A) shall be
deemed to have a Past Service Benefit under Section 4.3(a) [previously Section
5.01(a)] of the Pension Plan equal to $2,833.33 per month; provided that such
deemed Past Service Benefit shall not duplicate any supplemental accrued benefit
credited to the Participant under Appendix B of the Pension Plan; and (B) shall
be deemed to have a number of years of Vesting Service under the Pension Plan
sufficient to be eligible for each benefit under the Pension Plan and a vested
percentage under the Pension Plan sufficient to avoid any reduction in the
amount of any such benefit.

iii. Section 5(b) shall not apply and benefits under this Section 5 shall become
payable when such Participant or such Participant’s spouse or other beneficiary
would have received Pension Plan benefits assuming that such Participant’s
deemed Vesting Service under clause (ii) of this Section 5(d) was such
Participant’s actual Vesting Service under the Pension Plan and giving effect to
any election to commence receiving benefits filed with the Administrator as
contemplated below, except that if such an election is made under this Plan and
such Participant is also eligible to elect to commence receiving benefits under
the Pension Plan, such Participant shall also make such an election under the
Pension Plan. Benefits under this Plan shall be payable in the same manner and
in the same form as benefits would have been payable to the Participant, spouse
or other beneficiary under the Pension Plan in accordance with the immediately
preceding sentence if such benefits were actually payable thereunder. Any
election by such Participant to commence receiving benefits or of the form of
benefits under this Plan shall be filed with the Administrator in accordance
with the same procedures as established under the Pension Plan, and in the case
of an election of the form of benefits, shall be the same as any such election
under the Pension Plan and shall be subject to the same restrictions as under
the Pension Plan.

iv. Section 5(c) shall apply only to benefits under this Plan which are
attributable to the Annual Pension Credits of such Participant. No benefits
under this Plan which are attributable to the Past Service Benefit referred to
in clause (ii) of this Section 5(d) shall be payable to or on behalf of such
Participant if (A) prior to the third anniversary of such Participant’s first
day as an employee of an Employer, such Participant quits (as such term is used
in Section 2.01(a)(i) of the Pension Plan) as an employee of the Employers other
than as a result of a meaningful reduction in such Participant’s job status,
responsibilities or compensation, or (B) such Participant engages in “prohibited
competition,” as such term is used in Section 5(c).

v. Capitalized definitional terms used in this Section 5(d) which are defined in
the Pension Plan are used as so defined.

6. Plan Reserve

a. The Company shall establish a bookkeeping reserve with respect to the
benefits provided under this Plan. Such reserve shall serve solely as a device
for determining the amount of the Company’s accrued deferred liability for the
benefits provided herein, and shall not constitute or be treated as a trust fund
of any kind, it being expressly provided that the amounts credited to the
reserve shall be and remain the sole property of the Company, and that no
Participant shall have any proprietary rights of any nature whatsoever with
respect thereto or with respect to any investments the Company may make to aid
it in meeting its obligations hereunder.

b. No funds or other assets of the Company shall be segregated and attributable
to the amounts that may from time to time be credited to the reserve. Benefit
payments under the Plan shall be made from the general assets of the Company at
the time any such payments become due and payable. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor.

7. Inter-Employer Reimbursements

Although all benefit payments hereunder shall be made by the Company, the
Administrator shall determine whether any portion thereof is allocable to any
other Employer on account of its employment of one or more Participants. In any
such case, the Company shall be reimbursed by such other Employer in the amount
and manner determined by the Administrator.

8. Non-Alienation of Payments

Benefits payable under the Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, by will, or by inter vivos instrument. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such benefit
payment, whether currently or thereafter payable, shall be void and shall not be
recognized by the Administrator or the Company.

9. Limitation of Rights Against the Employers

Participation in this Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to any person any right to
be retained in the service of the Employers, limiting in any way the right of
the Employers to terminate such person’s employment at any time, or evidencing
any agreement or understanding that the Employers will employ such person in any
particular position or at any particular rate of compensation.

10. Applicable Laws

The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of Wisconsin.

11. Liability

Neither the Company nor any shareholder, director, officer or other employee of
any Employer or any other person shall be liable for any act or failure to act
hereunder except for gross negligence or fraud.

12. Amendment or Termination

a. The Company, by action of its board of directors, reserves the right to amend
or terminate this Plan at any time, provided that no such amendment or
modification shall adversely affect the rights of any Participant, spouse or
other beneficiary with respect to any benefits under this Plan which have
accrued to the effective date of such amendment, termination or modification.

b. It is understood that an individual’s entitlement to benefits under Section 5
of this Plan may be automatically reduced as the result of an increase in his
Pension Plan Benefits. Nothing herein shall be construed in any way to limit the
right of the Company to amend or modify the Pension Plan.

13. Code Section 409A Grandfathering

a. The Plan shall be grandfathered to the maximum extent permitted under
Internal Revenue Code (Code) Section 409A.

b. The amount of compensation deferred before January 1, 2005, under the Plan
for any Participant who, on December 31, 2004, had a vested and nonforfeitable
right to a pension under the Pension Plan, shall be determined in accordance
with Treasury Regulation 1.409A-6(a)(3). For purposes of calculating the present
value of the grandfathered benefit amount, actuarial assumptions and methods
shall be the same as those used to determine the present value of lump sum
benefits under the Traditional Component of the Pension Plan as of each date
such benefit is valued for purposes of determining the grandfathered amount.

14. Fixed Time and Form of Non-Grandfathered Benefit Payment

a. The payment provisions of Section 5(b) of the Plan, as in effect on
December 31, 2004, regarding form and time of payment of benefits, shall not
apply to the non-grandfathered benefits described in this Section 14. Except as
specifically provided in this Section 14, all other terms of the Plan continue
to apply to the non-grandfathered benefit amount, including the forfeiture for
cause or competition provisions of Section 5(c).

b. If the Participant is vested under the Pension Plan, the amount of
compensation deferred for any Participant under the Plan on or after January 1,
2005, shall be paid in a single lump sum payment to the Participant (or if
applicable, the Participant’s surviving spouse or beneficiary) on the first
business day after the date that is six months following the Participant’s
“separation from service” within the meaning of Section 409A of the Code, as
determined by applying the default rules thereof (the “Payment Date”). A
survivor benefit is payable only under the circumstances described in
Section 14(c)(ii) below. No elections are permitted with regard to time or form
of payment.

c. The amount of compensation deferred on and after January 1, 2005 (and thus
subject to the rules of this Section 14) with respect to a Participant’s service
that is recognized under the Traditional Component of the Pension Plan
(“Traditional Component Service”) shall be determined in accordance with the
methodology described in Treasury Regulation 1.409A-6(a)(3), taking into account
the full benefit amount to which the Participant (or if applicable, the
Participant’s surviving spouse or beneficiary) is entitled under the Plan with
respect to Traditional Component Service as of the Participant’s “separation
from service”, reduced by the grandfathered amount determined at the same time
and in the same form, all as calculated in accordance with Section 13.

i. In the case of a Participant who is alive on the Payment Date, the full
benefit amount to which the Participant is entitled under the Plan with respect
to Traditional Component Service shall equal the difference between (1) the
monthly benefit that the Participant would have accumulated under the
Traditional Component of the Pension Plan if such benefit (A) is initially
expressed in the form of a single life annuity commencing on the later to occur
of the Participant’s Normal Retirement Date or the first day of the month
following the Participant’s separation from service and then adjusted (if
applicable) in accordance with the Pension Plan’s early commencement reduction
factors (or the Pension Plan’s definition of actuarial equivalence with respect
to any period prior to the period covered by the Plan’s early commencement
reduction factors), and (B) is computed in accordance with the assumptions and
modifications described in Section 5(a)(i), and (2) the monthly benefit (again
initially expressed in the form of a single life annuity commencing on the later
to occur of the Participant’s Normal Retirement Date or the first day of the
month following the Participant’s separation from service and then adjusted (if
applicable) in the manner described in clause (1) above), that the Participant
is entitled to under the Traditional Component of the Pension Plan (including as
a result of any past service benefits pursuant to Appendix A of the Pension Plan
and supplemental accrued benefits pursuant to Appendix B of the Pension Plan).
The single sum benefit will be paid on the Payment Date and will equal the
present value, as of the date of the Participant’s separation from service, of
the Participant’s monthly non-grandfathered benefit under this Plan, increased
by interest from the date of the Participant’s separation from service to the
day immediately preceding the Payment Date using an interest rate of five
percent (5%) per anum. Present value shall be determined using the same
actuarial assumptions and methods as those used to determine the present value
of lump sum benefits under the Traditional Component of the Pension Plan
assuming that payment had been made on the date of the Participant’s separation
from service.

ii. The only survivor benefits payable under this Section 14 are described in
this Section 14(c)(ii).

(1) If the Participant’s death occurred prior to January 1, 2014, a survivor
benefit is payable under this Plan only if the Participant died prior to the
Payment Date and if the Participant was survived by a spouse to whom the
Participant was lawfully married throughout the one (1) year period preceding
the date of the Participant’s death. In this instance, the full benefit amount
that is used in calculating the non-grandfathered survivor benefit that is
payable under the Plan with respect to Traditional Component Service shall equal
the difference between (A) the monthly survivor benefit (if any) that would have
been payable to the surviving spouse under the Traditional Component of the
Pension Plan, if such benefit (i) is initially expressed in the form of a single
life annuity commencing on the later to occur of the Participant’s Normal
Retirement Date or the first day of the month following the Participant’s
separation from service and then adjusted (if applicable) in accordance with the
Pension Plan’s early commencement reduction factors (or the Pension Plan’s
definition of actuarial equivalence with respect to any period prior to the
period covered by the Plan’s early commencement reduction factors), and (ii) is
computed in accordance with the assumptions and modifications described in
Section 5(a)(i), and (B) the monthly benefit (again expressed in the form of a
single life annuity commencing on the later to occur of the Participant’s Normal
Retirement Date or the first day of the month following the Participant’s
separation from service and then adjusted (if applicable) in the manner
described in clause (A) above), that the surviving spouse is entitled to under
the Traditional Component of the Pension Plan (including as a result of any past
service benefits pursuant to Appendix A of the Pension Plan and supplemental
accrued benefits pursuant to Appendix B of the Pension Plan). The single sum
benefit will be paid on the Payment Date and will equal the present value, as of
the date of the Participant’s death, of the surviving spouse’s monthly
non-grandfathered benefit under this Plan, increased by interest from the date
of the Participant’s death to the day immediately preceding the Payment Date
using an interest rate of five percent (5%) per anum. Present value shall be
determined using the same actuarial assumptions and methods as those used to
determine the present value of lump sum benefits under the Traditional Component
of the Pension Plan assuming that payment had been made on the date of the
Participant’s death. No benefit is payable with respect to a Participant who is
not survived by a spouse to whom the Participant was married through-out the one
(1) year period ending on the date of the Participant’s death.

(2) If the Participant’s death occurs after December 31, 2013, , a survivor
benefit is payable under this Plan only if either (A) the Participant has a
vested benefit entitlement under the Pension Plan and the Participant dies while
actively employed with the Company and its affiliates, or (B) the Participant
has a vested benefit entitlement under the Pension Plan and the Participant dies
after the Participant’s “separation from service” but prior to the Payment Date.
The single sum death benefit will be paid to the Participant’s beneficiary on
the Payment Date, and will equal the single sum benefit that would have been
paid to the Participant with respect to the Participant’s non-grandfathered
benefit under the Traditional Component of the Plan if the Participant had
terminated employment on the earlier to occur of the Participant’s date of death
or the date of the Participant’s actual separation from service and then
survived until the Payment Date. If the Participant has not designated a
beneficiary for purposes of this Section 14, the Participant’s surviving spouse,
or if none, the Participant’s estate, shall be the Participant’s beneficiary.

d. All compensation that is deferred under this Plan with respect to a
Participant’s service that is recognized under the Cash Balance Component of the
Pension Plan is a non-grandfathered benefit that is subject to the rules of this
Section 14. In the case of a benefit under this Plan that is attributable to
service recognized under the Cash Balance Component of the Pension Plan, the
single sum benefit shall be paid on the Payment Date and shall equal the
difference between (1) the balance of the cash balance account that the
Participant would have accumulated, as of the date of the Participant’s
separation from service, under the Cash Balance Component of the Pension Plan if
such benefit were computed in accordance with the assumptions and modifications
described in Section 5(a)(i), and (2) the balance of the cash balance account
that the Participant has accumulated as of the date of the Participant’s
separation from service under the terms of the Pension Plan, with the difference
increased by interest from the date of the Participant’s separation from service
to the day immediately preceding the Payment Date using an interest rate of five
percent (5%) per anum.

e. If any amount of compensation paid or benefits provided pursuant to the Plan
may be includible in income under Code Section 409A, the Company shall, in
consultation with the affected Participant, modify the terms of the Plan as
applicable to the affected Participant’s benefits in the least restrictive
manner necessary in order to comply with the provisions of Code Section 409A,
including taking into account other applicable provision(s) of the Code and/or
any rules, regulations or other regulatory guidance issued under such statutory
provisions, and without any diminution in the value of the payments to the
Participant, the Participant’s surviving spouse, or other beneficiary, as
applicable.

15. Acceleration of or Delay in Payments

a. The Administrator, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Section 1.409A-3(j)(4)
of the Income Tax Regulations (or any successor provision thereto), including
but not limited to an accelerated payment with respect to the Participant’s
non-grandfathered benefit to pay (a) the Federal Insurance Contributions Act tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2) on compensation
deferred under the Plan (the “FICA Amount”), and (b) the income tax at source on
wages imposed under Code Section 3401 or the corresponding withholding
provisions of applicable state, local or foreign tax laws as a result of the
payment of the FICA Amount and to pay the additional income tax at source on
wages attributable to the pyramiding of wages under section 3401 and taxes;
provided that the total amount of any such accelerated payment of the
Participant’s non-grandfathered benefit shall not exceed the aggregate FICA
Amount on such non-grand-fathered benefit and the income tax withholding related
to such FICA Amount. Any accelerated benefit payment made pursuant to this
Section 15(a) will reduce, on a dollar-for-dollar basis, the lump sum benefit
payable under Section 14(b).

b. The Administrator may also, in its sole and absolute discretion, delay the
time for payment of a benefit owed to the Participant hereunder, to the extent
permitted under Treas. Reg. Section 1.409A-2(b)(7) (or any successor provision
thereto), including but not limited to a delay in the payment of amounts for
which, if paid as scheduled, are reasonably expected to result in a loss to the
Company of its tax deduction for the benefit payment due to application of Code
Section 162(m) and a delay in payment if payment would violate Federal
securities laws or other applicable law.

Appendix 1

MGIC INVESTMENT CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As Amended January 29, 2004)
Plan as in effect October 3, 2004
No significant changes permitted

1. Purpose

The purposes of this MGIC Investment Corporation Supplemental Executive
Retirement Plan (hereinafter referred to as the “Plan”) are to restore
retirement benefits to certain participants in the Company’s pension plan whose
benefits under said Plan are or will be limited by reason of Sections 401(a)(17)
or 415 of the Internal Revenue Code of 1986, as amended (“Code”) and to provide
certain other retirement benefits.

This Plan is completely separate from the tax-qualified Pension Plan maintained
by the Company and is not funded or qualified for special tax treatment under
the Code.

2. Effective Date

The Plan is effective as of July 31, 1990.

3. Definitions

The following terms as used herein shall have the meanings set forth below:

“Company” means MGIC Investment Corporation, a Wisconsin corporation.

“Employer” or “Employers” means the Company and any subsidiary or affiliate
thereof which is a “Participating Employer” under the Pension Plan.

“Group Annuity Contract” means Group Annuity Contract 8474-0 issued by
Metropolitan Life Insurance Company to provide for the payment of benefits
accrued under a terminated pension plan previously maintained by the Company’s
predecessor.

“Participant” means an employee of the Employers who is a participant in the
Pension Plan and who is (or whose position is) designated for participation
herein by the board of directors of the Company. As of the Effective Date, the
following officers of Mortgage Guaranty Insurance Corporation are designated as
Participants:

Chief Executive Officer

Chief Operating Officer

All Executive Vice Presidents

All Senior Vice Presidents

In addition (i) effective January 1, 1998, any employee of the Employers not
referred to above who is in salary grade 401 through 412, inclusive, shall be in
a position designated for participation in the Plan, and (ii) after December 31,
1999, William H. Lacy, while he remains an employee of an Employer, shall
continue to be a participant in the Plan.

“Pension Plan” means the defined benefit pension plan maintained by the Company
known as the MGIC Investment Corporation Pension Plan and any successor to such
plan maintained by the Company or any successor or affiliate of the Company.

“Pension Plan Benefits” means the monthly benefits payable under the terms of
the Pension Plan and/or under the Group Annuity Contract.

4. Administration

The Plan shall be administered by the Administrator of the Pension Plan
(“Administrator”). Decisions and determinations by the Administrator shall be
final and binding on all parties, except when manifestly contrary to the
provisions of this Plan and except that no presumption of validity shall be
given to any such decision or determination with respect to Section 5(d). The
Administrator shall have the authority to interpret the Plan, to promulgate and
revise rules and regulations relating to the Plan and to make any other
determinations which it deems necessary or advisable for the administration
thereof.

5. Pension Plan Supplement

a. Any Participant who, upon termination of employment with the Employers after
the Effective Date has a vested and nonforfeitable right to a pension under the
Pension Plan, or such Participant’s spouse or other beneficiary, shall be
entitled to a benefit payable hereunder in accordance with this Section 5, equal
to the excess, if any, of

i. the amount of such Participant’s, surviving spouse’s or other beneficiary’s
Pension Plan Benefits, as computed under the provisions of the Pension Plan and
Group Annuity Contract, but: determined without regard to the limitations on
benefits imposed by reason of Section 415 of the Code or the limitation on
considered compensation under Section 401(a)(17) of the Code; and, effective
January 29, 2004, for an actively employed officer of Mortgage Guaranty
Insurance Corporation then participating in the Plan, and for officers of
Mortgage Guaranty Insurance Corporation who participate in the Plan thereafter,
determined by adding to “Compensation,” as that term is defined in the Pension
Plan, the market value, determined as of the date of the award, of restricted
stock of the Company awarded (regardless of whether such stock is subsequently
forfeited) as part of such Participant’s bonus during any year beginning on or
after January 1, 1999, but excluding any such restricted stock awarded to match
an election of such Participant to receive restricted stock; over

ii. the amount of Pension Plan Benefits actually payable to such Participant,
surviving spouse or other beneficiary for each month under the Pension Plan and
Group Annuity Contract, as computed under the provisions of such Plan and
Contract.

The amount of Pension Plan Benefits in the computation under clauses (i) and
(ii) above shall exclude (x) any Pension Plan Benefits earned after a
Participant no longer occupies any position designated for participation in the
Plan, and (y) in the case of any Participant who first becomes a Participant
after December 31, 1997, any Pension Plan Benefits earned before such a
Participant became a Participant.

b. Benefits under this Section 5 shall become payable when the Participant or
the Participant’s spouse or other beneficiary begins to receive Pension Plan
benefits and shall be payable in the same manner, at the same time and in the
same form as the benefits actually paid to the Participant, spouse or other
beneficiary under the Pension Plan.

c. Notwithstanding the foregoing, no benefits shall be payable under this Plan
to or on behalf of any Participant whose employment with the Employers is
terminated “for cause” or who engages in “prohibited competition.” For purposes
of this Plan, the term “for cause” shall mean fraud, dishonesty, theft, gross
negligence, willful misconduct in the performance of duties or other similar
causes. The term “prohibited competition” shall mean the rendering of services
to any competitor of the Employers (i) during the term of his employment by the
Employers and (ii) for a period of one year after any termination of the
Participant’s employment in the geographic area or areas (localized or national,
as the case may be) in which he was employed, assigned or otherwise worked on
behalf of the Company, or a present or future parent, subsidiary or affiliate of
the Company, during the three years prior to the termination of his employment.
For purposes of this Plan, the term “competitor” means any corporation,
partnership, proprietorship or firm (i) engaged in the business of mortgage
guaranty in any geographic area in which the Company or a present or future
parent, subsidiary or affiliate of the Company is so engaged or (ii) engaged in
any other business in which the Company or any subsidiary is engaged, in any
geographic area in which the Company or any subsidiary is so engaged, but only
if such business accounted for at least 10% of the revenues of the Company and
its subsidiaries, on a consolidated basis, during the twelve months preceding
the month in which the Participant’s employment terminated.

d. In the case of a Participant who first becomes a Participant in 1996, the
foregoing provisions of Section 5 shall be modified to the extent provided
below:

i. For purposes of Section 5(a), such Participant shall be deemed to have a
vested and nonforfeitable right to a pension under the Pension Plan.

ii. For purposes of clause (i) of Section 5(a), such Participant (A) shall be
deemed to have a Past Service Benefit under Section 5.01(a) of the Pension Plan
equal to $2,833.33 per month, and (B) shall be deemed to have a number of years
of Vesting Service under the Pension Plan sufficient to be eligible for each
benefit under the Pension Plan and a vested percentage under the Pension Plan
sufficient to avoid any reduction in the amount of any such benefit.

iii. Section 5(b) shall not apply and benefits under this Section 5 shall become
payable when such Participant or such Participant’s spouse or other beneficiary
would have received Pension Plan benefits assuming that such Participant’s
deemed Vesting Service under clause (ii) of this Section 5(d) was such
Participant’s actual Vesting Service under the Pension Plan and giving effect to
any election to commence receiving benefits filed with the Administrator as
contemplated below, except that if such an election is made under this Plan and
such Participant is also eligible to elect to commence receiving benefits under
the Pension Plan, such Participant shall also make such an election under the
Pension Plan. Benefits under this Plan shall be payable in the same manner and
in the same form as benefits would have been payable to the Participant, spouse
or other beneficiary under the Pension Plan in accordance with the immediately
preceding sentence if such benefits were actually payable thereunder. Any
election by such Participant to commence receiving benefits or of the form of
benefits under this Plan shall be filed with the Administrator in accordance
with the same procedures as established under the Pension Plan, and in the case
of an election of the form of benefits, shall be the same as any such election
under the Pension Plan and shall be subject to the same restrictions as under
the Pension Plan.

iv. Section 5(c) shall apply only to benefits under this Plan which are
attributable to the Annual Pension Credits of such Participant. No benefits
under this Plan which are attributable to the Past Service Benefit referred to
in clause (ii) of this Section 5(d) shall be payable to or on behalf of such
Participant if (A) prior to the third anniversary of such Participant’s first
day as an employee of an Employer, such Participant quits (as such term is used
in Section 2.01(a)(i) of the Pension Plan) as an employee of the Employers other
than as a result of a meaningful reduction in such Participant’s job status,
responsibilities or compensation, or (B) such Participant engages in “prohibited
competition,” as such term is used in Section 5(c).

v. Capitalized definitional terms used in this Section 5(d) which are defined in
the Pension Plan are used as so defined.

6. Plan Reserve

a. The Company shall establish a bookkeeping reserve with respect to the
benefits provided under this Plan. Such reserve shall serve solely as a device
for determining the amount of the Company’s accrued deferred liability for the
benefits provided herein, and shall not constitute or be treated as a trust fund
of any kind, it being expressly provided that the amounts credited to the
reserve shall be and remain the sole property of the Company, and that no
Participant shall have any proprietary rights of any nature whatsoever with
respect thereto or with respect to any investments the Company may make to aid
it in meeting its obligations hereunder.

b. No funds or other assets of the Company shall be segregated and attributable
to the amounts that may from time to time be credited to the reserve. Benefit
payments under the Plan shall be made from the general assets of the Company at
the time any such payments become due and payable. To the extent that any person
acquires a right to receive payments from the Company hereunder, such right
shall be no greater than the right of an unsecured creditor.

7. Inter-Employer Reimbursements

Although all benefit payments hereunder shall be made by the Company, the
Administrator shall determine whether any portion thereof is allocable to any
other Employer on account of its employment of one or more Participants. In any
such case, the Company shall be reimbursed by such other Employer in the amount
and manner determined by the Administrator.

8. Non-Alienation of Payments

Benefits payable under the Plan shall not be subject in any manner to
alienation, sale, transfer, assignment, pledge, attachment, garnishment or
encumbrance of any kind, by will, or by inter vivos instrument. Any attempt to
alienate, sell, transfer, assign, pledge or otherwise encumber any such benefit
payment, whether currently or thereafter payable, shall be void and shall not be
recognized by the Administrator or the Company.

9. Limitation of Rights Against the Employers

Participation in this Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to any person any right to
be retained in the service of the Employers, limiting in any way the right of
the Employers to terminate such person’s employment at any time, or evidencing
any agreement or understanding that the Employers will employ such person in any
particular position or at any particular rate of compensation.

10. Applicable Laws

The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of Wisconsin.

11. Liability

Neither the Company nor any shareholder, director, officer or other employee of
any Employer or any other person shall be liable for any act or failure to act
hereunder except for gross negligence or fraud.

12. Amendment or Termination

a. The Company, by action of its board of directors, reserves the right to amend
or terminate this Plan at any time, provided that no such amendment or
modification shall adversely affect the rights of any Participant, spouse or
other beneficiary with respect to any benefits under this Plan which have
accrued to the effective date of such amendment, termination or modification.

b. It is understood that an individual’s entitlement to benefits under Section 5
of this Plan may be automatically reduced as the result of an increase in his
Pension Plan Benefits. Nothing herein shall be construed in any way to limit the
right of the Company to amend or modify the Pension Plan.  

